Citation Nr: 1643559	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  11-00 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to May 1972, from August 2001 to April 2002, and from January 2006 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2012, the Veteran testified at a video-conference hearing before a Veterans Law Judge.  A copy of the hearing transcript is of record.

In April 2014, the Board remanded the Veteran's claim for further evidentiary development.

In a March 2016 letter, the Board notified the Veteran that the Veterans Law Judge who conducted the October 2012 hearing was unavailable, and offered him the opportunity for another Board hearing.  The March 2016 letter stated that if the Veteran did not request a new hearing within 30 days, the Board would assume that he did not want another hearing and proceed with the appeal.  The Veteran did not respond to the March 2016 letter and it therefore is presumed that he does not desire a new hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the April 2014 remand, the Veteran was afforded a VA examination in June 2014 to assess the severity of his service-connected right knee disability.  

The Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.   

Importantly, the June 2014 VA examination did not include joint testing for pain on passive motion, in weight-bearing, or nonweight-bearing.  Moreover, following the June 2014 VA examination, the Veteran reported that the June 2014 examiner did not consider his right knee pain or weakness.  See Veteran's statement dated September 2014.  Also, the Veteran, through his representative, has indicated that his right knee disability had worsened since the June 2014 examination.  See Appellant's Post-Remand Brief, dated July 2016.

Under these facts, the Board finds that the Veteran should be afforded a new VA examination to assess the current severity of his service-connected right knee disability, to include pertinent findings pursuant to Correia.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since November 2012.  All such available documents should be associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to evaluate the severity of his service-connected right knee.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

Specifically, in conducting range of motion tests of the right knee, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left and right knee joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions expressed should be accompanied by supporting rationale.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

